DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls (WO 2012/156696) in view of Ballinger (US 2012/0255696) and Itoh (US 5,804,296). 
Regarding claims 1 and 4, Nicholls teaches a cup member holding an aerosol source comprising: a side wall; and a bottom plate, wherein at least the side wall and the bottom plate of the cup member is made of paper [page 18, l. 1-4; page 19, l. 13-33]. Nicholls does not specifically teach pulp and a binder. However, these are conventional paper materials known in the art, as taught by Ballinger [0011], including carboxymethyl cellulose, and would have been obvious to one of ordinary skill in the art to apply to the cup member of Nicholls to achieve predictable results. A metal soap is not disclosed. Itoh teaches that the biodegradability and photodegradability of fibrous consumer products can be improved with the addition of a metal soap [col. 7, l. 55 to col. 8, l. 6; col. 9, l. 21-23]. It would have been obvious to one of ordinary skill in the art to include a metal soap wit the cup member of modified Nicholls for the above reasons. 
Regarding claim 2, Nicholls teaches molding [page 22, l. 29-31]. 
Regarding claim 6, the specific binder to pulp ratio is not disclosed. However, given the fact that the binder is stated to serve a specific purpose, obtaining the desired finished properties or balancing the level of rigidness with the needed stiffness level [Ballinger 0019], one of ordinary skill in the art 
Regarding claims 7-12, these limitations are directed to changes in size, proportion, and/or shape. The Courts have held such limitation to prima facie obvious in the absence of persuasive evidence that the claimed configuration is significant, see MPEP 2144.04 IV. 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls, Ballinger, and Itoh as applied to claim 1 above, and further in view of Yeh (US 5,618,387). 
Modified Nicholls does not specify the metal soap. Yeh teaches the use of calcium stearate for biodegradable paper products [col. 2, l. 20-35]. As this is a conventional metal soap known in the art, it would have been obvious to one of ordinary skill in the art to use as the metal soap of modified Nicholls to achieve predictable results. 

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson (US 2013/0292279) in view of Ballinger. 
Regarding claims 1-5, Bengtsson teaches a cup member holding tobacco [Fig. 2] comprising: a side wall; and a bottom plate, wherein at least the side wall and the bottom plate of the cup member is made of fiberboard, cardboard, or paper, and comprises calcium stearate [0010, 0013, 0020]. Nicholls does not specifically teach pulp and a binder. However, these are conventional paper materials known in the art, as taught by Ballinger [0011], including carboxymethyl cellulose, and would have been obvious to one of ordinary skill in the art to apply to the cup member of Nicholls to achieve predictable results. The cup member is thereby an integrally molded product of the material comprising pulp, a binder, and metal soap. 
Regarding claim 6, the specific binder to pulp ratio is not disclosed. However, given the fact that the binder is stated to serve a specific purpose, obtaining the desired finished properties or balancing  one of ordinary skill in the art would have found it obvious to optimize the concentration of the binder and subsequently the binder to pulp ratio as a matter of routine experimentation to achieve the desired effects. 
 Regarding claim 7, Bengtsson teaches a wall thickness of 0.5-1.5 mm [0044]. 
Regarding claim 9, Bengtsson teaches the cup member has a flange protruding from an outer circumference of an opening of the cup member to outside of the cup member [Fig. 2]. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson and Ballinger as applied to claim 1 above, and further in view of Dierken (US 2006/0191807). 
Modified Bengtsson does not teach ventilation holes. Dierken teaches a tobacco container comprising ventilation holes so that tobacco material can be stored long-term in the container [0015]. One of ordinary skill in the art would have found it obvious to include ventilation holes at any location of the cup member of modified Bengtsson, such as the bottom plate, for the same reasons. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson and Ballinger as applied to claim 1 above, and further in view of Carroll (US 2011/0083677). 
Modified Bengtsson does not teach projections. However protruding flanges or projections are known in the art as taught by Carroll for holding material in place [0028] and would have been obvious to one of ordinary skill in the art to include with the cup member of modified Bengtsson, provided at equal intervals along the inner wall surface of the cup member, for the same reasons. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson, Ballinger, and Dierken as applied to claim 8 above, and further in view of Carroll. 
Modified Bengtsson does not teach projections. However protruding flanges or projections are known in the art as taught by Carroll for holding material in place [0028] and would have been obvious to one of ordinary skill in the art to include along the inner surface of the cup member of modified Bengtsson for the same reasons. The limitation of “at least some of the ventilation holes are provided in prima facie obvious in the absence of persuasive evidence that the claimed configuration is significant, see MPEP 2144.04 IV. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,798,975. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the present limitations are taught by the claims of the ‘975 patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ERIC YAARY/Examiner, Art Unit 1747